06/25/2021
                    IN THE COURT OF APPEALS OF TENNESSEE
                               AT KNOXVILLE
                                         June 2, 2021 Session

FEDERAL NATIONAL MORTGAGE ASSOCIATION v. CONNIE MUNDY
                       ET AL.

                      Appeal from the Circuit Court for Hamilton County
                             No. 15C483 Kyle E. Hedrick, Judge
                          ___________________________________

                                 No. E2020-00825-COA-R3-CV
                             ___________________________________

Generally at issue in this litigation is the propriety of a foreclosure. The trial court held
that summary judgment should be entered in the appellee’s favor due to, among other
things, the appellant’s lack of standing. The appellant’s principal brief only raises issues
connected to the trial court’s determination on standing, although even these issues have
now been disclaimed by the appellant on appeal. We therefore affirm the trial court’s
judgment.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed and
                                    Remanded

ARNOLD B. GOLDIN, J., delivered the opinion of the Court, in which JOHN W. MCCLARTY
and KRISTI M. DAVIS, JJ., joined.

Connie Mundy,1 Georgetown, Tennessee, Pro se.

Junaid A. Odubeko and Benjamin W. Perry, Nashville, Tennessee, for the appellee, Federal
National Mortgage Association.

                                    MEMORANDUM OPINION2

        1
          The initial brief in this appeal was filed by Ms. Mundy’s former appellate counsel, but as noted
herein, he subsequently was permitted to withdraw from the case.
        2
            Rule 10 of the Rules of the Court of Appeals of Tennessee provides:

        This Court, with the concurrence of all judges participating in the case, may affirm, reverse
        or modify the actions of the trial court by memorandum opinion when a formal opinion
        would have no precedential value. When a case is decided by memorandum opinion it
        shall be designated “MEMORANDUM OPINION”, shall not be published, and shall not
        be cited or relied on for any reason in any unrelated case.
      This appeal is between Federal National Mortgage Association (“Fannie Mae”) and
Connie Mundy (“Ms. Mundy”) and concerns real property located in Georgetown,
Tennessee (“the Property”) that was previously titled in the name of Ms. Mundy’s former
husband. In 2002, prior to his marriage to Ms. Mundy, Mr. Mundy obtained a bank loan
and executed a note as evidence of his indebtedness. In connection with the loan, he also
executed a deed of trust on the Property to secure repayment of his obligations. Notably,
Mr. Mundy was the sole signatory on the note and deed of trust.

       Ms. Mundy, who has resided on the Property, received a quitclaim deed for the
Property from her former husband in September 2012 as a result of the parties’ divorce.
Although the Property was encumbered, Ms. Mundy argues on appeal that she made the
mortgage payments on the Property, whereas Fannie Mae notes in its brief that Ms. Mundy
never legally assumed the obligations under the note and never became a party to it. As is
of concern herein, Fannie Mae purchased the Property at foreclosure.

       Subsequent to the foreclosure, Fannie Mae filed a detainer suit in the General
Sessions Court of Hamilton County, and a judgment was entered in its favor. Ms. Mundy
thereafter appealed to the Hamilton County Circuit Court (“the trial court”). In addition to
her appeal, Ms. Mundy interposed counterclaims in the trial court which were devoted to
establishing that the underlying foreclosure was wrongful.

        Fannie Mae moved for summary judgment and for dismissal of Ms. Mundy’s
counterclaims. It argued, among other things, that Ms. Mundy lacked standing to raise any
claims for breach of the deed of trust or promissory note and that, even if she did have
standing, all contractual and statutory requirements to foreclose were fulfilled. The trial
court ultimately found favor in both of these arguments. In connection with its conclusion
that all requirements for the foreclosure sale had been fulfilled, the trial court noted that
there had been compliance with “all statutory requirements to foreclose on the property”
and with “all contractual requirements to accelerate the loan and initiate foreclosure
proceedings.” The court separately held that Ms. Mundy had no standing to assert
violations of either the note or the deed of trust pertaining to the Property. As a result of
its determinations, the trial court entered summary judgment in Fannie Mae’s favor and
held that Ms. Mundy’s appeal and her counterclaims were dismissed. Ms. Mundy timely
appealed to this Court.

        In her principal appellate brief, Ms. Mundy only directly challenges the trial court’s
conclusions regarding the issue of standing. Indeed, her raised issues simply speak to the
question of whether she can “contest” matters connected to the foreclosure. The same is
reflected in the “Argument” and “Conclusion” sections of her brief, the latter of which
recites as follows: “Appellant submits that under the facts herein she has standing to raise
the issues raised in her counter-complaint and response to the Summary Judgment Motion
and asserts that the Lower Court decision be reversed and sent back to the lower court for
further proceedings.”
                                              -2-
       The limited nature of Ms. Mundy’s appeal is problematic inasmuch as she has not
challenged an independent basis supporting the trial court’s adjudication. As noted above,
in addition to addressing the question of standing, the trial court determined that there had
been compliance with the contractual and statutory requirements to foreclose. Not
addressing this concern in her principal appellate brief results in a waiver of Ms. Mundy’s
pursuit of appellate relief. See Lovelace v. Baptist Mem’l Hosp.-Memphis, No. W2019-
00453-COA-R3-CV, 2020 WL 260295, at *3 (Tenn. Ct. App. Jan. 16, 2020) (noting that
this Court has previously ruled that a “party waived its claim of error on appeal by
appealing less than all of the grounds upon which the trial court issued its ruling”).

         Subsequent to the filing of her initial brief, which was submitted by her former
counsel,3 Ms. Mundy has proceeded on appeal pro se, including in connection with her
filing of a reply brief. Her reply brief purports to raise many varied additional issues for
our consideration, but pursuant to two orders we have previously entered in this case, we
rejected Ms. Mundy’s efforts to have her reply brief replace her principal brief filed by her
former counsel. In our denial of Ms. Mundy’s request to have her reply brief constitute
her principal brief, we cited the concern that Ms. Mundy’s proposal would “deny appellee
of its right to respond pursuant to Tenn. R. App. P. 29(a).” Our rulings on this subject were
consistent with the oft-cited principle that a reply brief is not a vehicle for raising new
issues. Owens v. Owens, 241 S.W.3d 478, 499 (Tenn. Ct. App. 2007).

       Assuming arguendo that we regarded Ms. Mundy’s reply brief as a proper substitute
for her initial brief (which we do not), Ms. Mundy fares no better. The same basic problem
inherent in her initial brief still exists, albeit in reverse. The reply brief makes clear that
the only issues that previously had been properly raised on appeal (regarding standing) are
not a subject of Ms. Mundy’s present concern. At various places, she writes as follows:

               Standing is not an issue I was appealing.

               ....

               My appeal is not concerning standing.

               ....

               Standing is not something I appealed.

       As it is, Ms. Mundy has presented an initial brief that fails to challenge all grounds
that supported the trial court’s summary adjudication. Although this alone is problematic,

       3
         During the pendency of the appeal, we entered an order granting Ms. Mundy’s appellate counsel
leave to withdraw from the case after he filed a motion stating that Ms. Mundy had requested the
withdrawal.
                                                -3-
it is noteworthy that the only concern she has ever properly raised on appeal (the issue of
her standing) is something she now disclaims entirely. In addition to the representations
in her reply brief, Ms. Mundy specifically admitted at oral argument that issues raised in
the initial brief regarding standing are not of her concern. Based on the foregoing
discussion, the trial court’s judgment is affirmed.


                                                     s/ Arnold B. Goldin
                                                   ARNOLD B. GOLDIN, JUDGE




                                           -4-